Avery, J.
after stating the facts: Where a homestead has been allotted in the manner prescribed in chapter 10 of The Code, the time for filing objections has passed, and the return of the appraisers has been registered, as in this case, a second allotment- made by appraisal, in the manner prescribed in said chapter, at the instance of a judgment creditor, will be treated as void, though his judgment may have been rendered and docketed after the homestead was first laid off. In such a case, where the creditor files objections to the return of the appraisers so appointed at his instance! and offers proof tending to show that by the return the appraisers assigned to the “homesteader” land worth more than one thousand dollars, the Courts will not treat such objections filed as raising an issue as to the value, for the jury. Gulley v. Cole, 102 N. C, 333; ibid., 96 N. C., 447; Ray v. Thornton, 95 N. C., 571.
There was no error in the refusal of the Court below to submit the issue tendered to the jury, nor in the order setting aside the second allotment as void.
No error. Judgment affirmed.